UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7582



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOMMY ESSICK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Dis-
trict Judge. (CR-95-112, CA-98-997-1)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tommy Essick, Appellant Pro Se. Douglas Cannon, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy Essick seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Essick, Nos. CR-95-112; CA-98-997-1

(M.D.N.C. Aug. 23, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2